internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-115708-00 date date re distributing controlled acquiring newco business b purchaser date date date x percent y percent plr-115708-00 we respond to your letter dated date requesting on behalf of the taxpayer a supplemental ruling to plr-64726-95 a ruling letter issued on date prior ruling letter regarding certain federal_income_tax consequences of a series of transactions which included the distribution of all of the outstanding capital stock of controlled owned by distributing pro_rata to distributing’s shareholders the prior ruling letter held in part that the distribution qualified as a tax-free distribution under sec_355 of the internal_revenue_code the spin off the spin off was effective on date on date we issued a supplemental letter plr-254004-96 to the prior ruling letter addressing issues unrelated to those in your current request the first supplemental letter the information submitted in your request and in subsequent correspondence is summarized below in your request you state that you wish to inform us of two recent developments the acquisition of controlled by acquiring and the proposed transfer by distributing of business b the business upon which distributing relied as an active trade_or_business in the spin off to a newly-formed wholly-owned subsidiary of distributing newco as a step toward a likely disposition of business b you ask whether both or either of these developments have an adverse effect on the prior ruling letter the first development on date acquiring and controlled announced that acquiring would acquire controlled through the merger of a new wholly-owned subsidiary of acquiring into controlled the merger was effective on date as a result controlled became a wholly-owned subsidiary of acquiring and as a result of the transaction the acquiring shareholders continued to hold approximately x percent of acquiring and the former controlled shareholders received approximately y percent of acquiring controlled received an opinion of counsel stating that the merger would qualify as a reorganization within the meaning of sec_368 of the code distributing makes the following representations in connection with the first development a b the transactions described in the prior ruling letter and the first supplemental letter were carried out in all material respects as described in the prior ruling letter the prior ruling letter request and the exhibits and supplements thereto representations v x and y in the prior ruling letter concerning inter alia the shareholders’ lack of intention to dispose_of their distributing or controlled stock and controlled's lack of intention to merge with another company were correct at the time of the spin off and prior thereto plr-115708-00 c distributing management became aware of the pending acquisition of controlled by acquiring from press reports and other published sources distributing was not consulted or informed about the acquisition prior to public announcement and did not play a role in the acquisition at the time of the spin off distributing did not have any negotiations underway with acquiring concerning any proposed acquisition of controlled the second development distributing plans to transfer all the assets and liabilities with the possible exception of some accounts_receivable and other financial_assets and liabilities of business b to newco in exchange for all of the stock of newco business b has undergone significant expansion and changes in focus since date these changes were in response to market conditions arising after the spin off further distributing has entered into active negotiations with purchaser for either the transfer by distributing of the stock of newco or a transfer by newco of the business b assets to purchaser in exchange for cash and a minority interest in the stock of purchaser distributing anticipates that this transaction would be fully taxable to distributing whether or not the negotiations with purchaser are successful distributing will transfer the assets of business b to newco as described above distributing makes the following representations in connection with the second development d e f the transactions described in the prior ruling letter and the first supplemental letter were carried out in all material respects as described in the prior ruling letter the prior ruling letter request and the exhibits and supplements thereto representation q in the prior ruling letter concerning inter alia the continuation of the active_conduct of business b by distributing was correct at the time of the spin off and prior thereto at the time of the spin off it was distributing’s intention to continue to operate business b as a division indefinitely business b has undergone significant changes since date the decision to transfer business b took place more than three years after the spin off and was made in response to expansion and changes in business b and in response to current market conditions that arose long after the spin off was complete g at the time of the spin off distributing had had no contact with purchaser the first such contact occurred during this year plr-115708-00 based on the information submitted and the representations set forth above we hold as follows the acquisition of controlled by acquiring and the potential disposition of all or a part of the stock or assets of newco will have no adverse effect on any of the rulings set forth in the prior ruling letter and those rulings will remain in full force and effect except as expressly provided herein we express no opinion about the tax treatment of the first and second developments under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the first and second developments that are not specifically covered by the above ruling this supplemental ruling letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transactions should attach a copy of this supplemental ruling letter together with the prior ruling letter to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by the letters are consummated under a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours associate chief_counsel corporate by chief branch
